Case 1:21-mj-03160-LMR Document 3 Entered on FLSD Docket 06/14/2021 Page 1 of 20



                                 1:21-mj-03160-Reid
Case 1:21-mj-03160-LMR Document 3 Entered on FLSD Docket 06/14/2021 Page 2 of 20




                                                    1:21-mj-03160-Reid




       June 14, 2021
Case 1:21-mj-03160-LMR Document 3 Entered on FLSD Docket 06/14/2021 Page 3 of 20
Case 1:21-mj-03160-LMR Document 3 Entered on FLSD Docket 06/14/2021 Page 4 of 20
Case 1:21-mj-03160-LMR Document 3 Entered on FLSD Docket 06/14/2021 Page 5 of 20
Case 1:21-mj-03160-LMR Document 3 Entered on FLSD Docket 06/14/2021 Page 6 of 20
Case 1:21-mj-03160-LMR Document 3 Entered on FLSD Docket 06/14/2021 Page 7 of 20
Case 1:21-mj-03160-LMR Document 3 Entered on FLSD Docket 06/14/2021 Page 8 of 20
Case 1:21-mj-03160-LMR Document 3 Entered on FLSD Docket 06/14/2021 Page 9 of 20
Case 1:21-mj-03160-LMR Document 3 Entered on FLSD Docket 06/14/2021 Page 10 of 20
Case 1:21-mj-03160-LMR Document 3 Entered on FLSD Docket 06/14/2021 Page 11 of 20
Case 1:21-mj-03160-LMR Document 3 Entered on FLSD Docket 06/14/2021 Page 12 of 20
Case 1:21-mj-03160-LMR Document 3 Entered on FLSD Docket 06/14/2021 Page 13 of 20
Case 1:21-mj-03160-LMR Document 3 Entered on FLSD Docket 06/14/2021 Page 14 of 20
Case 1:21-mj-03160-LMR Document 3 Entered on FLSD Docket 06/14/2021 Page 15 of 20
Case 1:21-mj-03160-LMR Document 3 Entered on FLSD Docket 06/14/2021 Page 16 of 20
Case 1:21-mj-03160-LMR Document 3 Entered on FLSD Docket 06/14/2021 Page 17 of 20
Case 1:21-mj-03160-LMR Document 3 Entered on FLSD Docket 06/14/2021 Page 18 of 20
Case 1:21-mj-03160-LMR Document 3 Entered on FLSD Docket 06/14/2021 Page 19 of 20
Case 1:21-mj-03160-LMR Document 3 Entered on FLSD Docket 06/14/2021 Page 20 of 20




                    14th
